DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 02/05/2021.
3. Claims 1-20 are pending in which 1-20 were rejected, and claims 1 and 11 are independent. 
Priority
4. It is acknowledged that the instant application, claims foreign priority of the REPUBLIC OF KOREA Patent Application 10-2020-0014315 filed in the REPUBLIC OF KOREA Patent Office on 02/06/2020 under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 02/05/2021 and 08/06/2021 were filed before the mailing of a first Office action after the filing of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Claim Objections
6. The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
6.1. Claims 8, 10, 18 and 20 are objected to because claims (8 and 18) and (10 and 20) recite “UI” and “DB”, respectively, without further descriptions within parentheses about the abbreviations. In the instant action, it is interpreted as “User Interface” and “Database”, respectively.
Specification Objections
7. The disclosure is objected to because of the following informalities: 
As per the specification, the subject matter terms of “UI” and “DB” appear across in the specification. However, the two abbreviation terms are lack of further description. It is comprehended by presumption as “User Interface” and “Database”, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.1. Claims 11-14 and 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Shimada et al.: "SLIP PROCESSING DEVICE, SLIP PROCESSING METHOD AND PROGRAM ENABLING A COMPUTER TO PERFORM THE PROCESS", (United States Patent Application Publication US 20040044955 A1, filed 2003-08-29; and published 2004-03-04, hereafter “Shimada”), and further in view of 
Zhang et al.: "SYSTEM AND METHOD FOR PREDICTING ICONICITY OF AN IMAGE", (United States Patent Application Publication US 20150294191 A1, filed 2014-04-15; and published 2015-10-15, hereafter “Zhang”).

As per claim 11, Shimada teaches a method for controlling an electronic device, the method comprising:
obtaining an image including at least one question through a camera of the electronic device (See Figs. 21, [0034] and [0145], the output control unit can display detected result information for each question contained in a slip on the display device. If the image data outputted on the display device is scrolled, the output control unit can detect its question outputted in the prescribed position of the display device and can display detected result information corresponding to the detected question. The slip processing device can be realized using a computer comprises a scanner/digital camera as a slip reading unit which is also defined as an input device.); and
identifying the at least one question in the image (See Fig. 1, [0004] and  [0034], the image data and the detected result corresponding to the question in the image data currently outputted on the display device can be simultaneously outputted on the display device; and the slip shown in FIG. 1 contains two items; "male" and "female", for question 1 "What is your sex?". Here the “detected” reads on identified.).
Shimada does not explicitly teach identifying scoring information marked by a user for the at least one question in the image.
On the other as an analogous art on image processing, Zhang teaches identifying scoring information marked by a user for the at least one question in the image (See [0126], the image for the gold question can be selected to have an iconicity score within a predefined range that enables a competent and diligent crowd worker to correctly identify the label. Here “selected” reads on “marked” and selecting an iconicity score for the image for the gold question teaches identifying scoring information marked by a user for the at least one question in the image).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Zhang's teaching with Shimada reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, Zhang is dedicated to computing the measure of iconicity of image for predicting the iconicity for the selection of class-related iconic images, and the combined teaching would have enabled Shimada to even more clearly recognize content in an image by scoring the iconicity scores of the images.
Shimada in view of Zhang further teaches:
classifying the at least one question according to the scoring information (See Shimada: [0144], an input field screen has been generated for each question and an input field screen to be outputted in the recognized result display area of the check screen has been switched in synchronization with a question displayed in the reference position of the image display area on the check screen; and Zhang: [0036] and [0089], computing an object classifier score for the selected class, and an attribute scoring component 54 for computing an attribute score for the selected class; and a test image that receives a high score from an object classifier trained to recognize objects in that class should represent this class well because it is supposed to contain more discriminative features. Consequently, classifier scores can be used as an iconicity property.); and
based on receiving a first user command for displaying an incorrect answer note, displaying a question classified as an incorrect answer question among the at least one question (See Zhang: Fig. 2 and [0006], the recognized result of the answer columns for a plurality of questions is outputted in the same display order as that of the slip in the lower section; and Shimada: [0008], the operator modifies the answer column by moving a cursor or a pointer to a position indicating the recognized result in the incorrectly recognized answer column and replacing the numeric value displayed in the position with a correct one using a keyboard. In other words, a recognized result display area is also the input field of a modified value.).

As per claim 12, Shimada in view of Zhang teaches the method of claim 11, wherein the identifying the at least one question comprises:
identifying at least one paragraph included in the image (See Shimada: [0007], In order to display the image data or recognized result of another question, the operator vertically scrolls each area by operating a scroll instruction button displayed in the image display area or the recognized result display area using a pointing device. A display area of recognized result of another question teaches a paragraph of the image); 
identifying at least one from among text information, image information and equation information included in the at least one paragraph (See Shimada: [0007], In order to display the image data or recognized result of another question, the operator vertically scrolls each area by operating a scroll instruction button displayed in the image display area or the recognized result display area using a pointing device. A display area of recognized result of another question teaches a paragraph of the image and the another question is a text information); and
identifying condition information and target information of the at least one question based on the at least one from among the text information, the image information, and the equation information (See Shimada: [0074]-[0075], the slip generation unit 1 generates the image data of a slip (slip image data) according to operator's instructions. An operator obtains the slip by outputting the generated slip image data using a printer. The slip generation unit 1 also generates position definition information defining a position indicating each question and each answer column corresponding to an item set in the question, in the generated slip image data and registers the information in the answer column position definition table 8. The slip image data is, for example, bit-mapped data that manages data by attaching an address to each pixel. The slip reading unit 2 reads a slip into the slip processing device 100 as image data, and registers the data in the image storage unit 11. The image correction unit 3 correct s the vertical/horizontal positions and the angle of the image data (in such a way that the operator can easily view the data on the check screen) if the vertical/horizontal positions and the angle of the data are incorrectly read. Since this correction method is a prior art, its detailed description is omitted here. The slip recognition unit 4 recognizes a selected item by detecting a mark checked in an answer column in the corrected image data and registers the recognized result in the marked item recognized result table 9. Here the slip being read and processed by the slip processing machine is the condition information and the corrected and generated image data is the target information). 

As per claim 13, Shimada in view of Zhang teaches the method of claim 12, further comprising: 
obtaining a type of each of the at least one question based on at least one from among the image information, the equation information, the condition information and the target information (See Zhang: [0119], a multi-class classification gold question can be modified by choosing the set of classes which compose the multi-class problem and the images to be displayed for each class can be selected by using the iconicity measure to control the difficulty of the question since more iconic images will typically generate easier gold questions. Here the class of question is interpreted the type of the question).

As per claim 14, Shimada in view of Zhang teaches the method of claim 11, wherein the scoring information is determined based on a symbol marked by a user in the at least one question,
wherein the classifying the at least one question comprises classifying the at least one question as one from among a correct answer question, a confirmation question, and the incorrect answer question of the at least one question based on the symbol marked by the user on the at least one question (See Shimada: [0008], If an answer column is incorrectly recognized, the operator modifies the answer column by moving a cursor or a pointer to a position indicating the recognized result in the incorrectly recognized answer column and replacing the numeric value displayed in the position with a correct one using a keyboard), and
wherein the displaying the question classified as the incorrect answer question comprises displaying one or more questions classified as the incorrect answer question among the at least one question in an order in which the one or more questions are classified as the incorrect answer question (See Shimada: [0008], If an answer column is incorrectly recognized, the operator modifies the answer column by moving a cursor or a pointer to a position indicating the recognized result in the incorrectly recognized answer column and replacing the numeric value displayed in the position with a correct one using a keyboard). 


As per claims 1-4, the claims recite the electronic device, comprising:
a camera (See Shimada: [0145], a scanner/digital camera as a slip reading unit); 
a display (See Shimada: [0145], a computer comprises a display displaying a check screen and the like);
a memory configured to store at least one instruction (See Shimada: [0146], the computer comprises a CPU 21, memory); and
a processor configured (See Shimada: [0146], the computer comprises a CPU 21) to execute the at least one instruction and configured (See [0036], the computer to read the program from the memory and) to execute the steps of the methods as recited in claims 11-14 above, respectively, and as rejected under 35 U.S.C. § 103 for being unpatentable over Shimada in view of Zhang.
Accordingly, claims 1-4 are rejected along the same rationale that rejected claims 11-14, respectively.

8.2. Claims 15-16 and 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Shimada in view of Zhang, as applied to claims 11, 14, 1 and 4 above, and further in view of 
KATZ et al.: "LEARNING APPROXIMATE TRANSLATIONS OF UNFAMILIAR MEASUREMENT UNITS DURING DEEP QUESTION ANSWERING SYSTEM TRAINING AND USAGE", (United States Patent Application Publication US 20210064964 A1, filed 2019-08-27; and published 2021-03-04, hereafter “KATZ”).

As per claim 15, Shimada in view of Zhang does not explicitly teach the method of claim 14, further comprising: based on one of the at least one question being selected by the user, displaying at least one similar question corresponding to the selected question, wherein a type of the at least one similar question is same as a type of the selected question.
However, KATZ teaches the method of claim 14, further comprising: 
based on one of the at least one question being selected by the user, displaying at least one similar question corresponding to the selected question, wherein a type of the at least one similar question is same as a type of the selected question (See [0101], the DeepQA system analyzes the new question to determine a lexical answer type (LAT) analysis for the new question. That is, these two questions are the same type of question (according to their lexical answer type—LAT), but ask similar questions in different ways. However, both questions ask about the aircraft speed at which rudder power assistance is needed during landing/takeoff.). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine KATZ’ teaching with Shimada in view of Zhang reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, KATZ is dedicated to training and/or utilizing a deep question answering system, Zhang is dedicated to computing the measure of iconicity of image for predicting the iconicity for the selection of class-related iconic images, and the combined teaching would have enabled Shimada in view of Zhang to obtain a more accurate answer to a question by based on calculated answer values that are within a predetermined range.

As per claim 16, Shimada in view of Zhang and further in view of KATZ teaches the method of claim 14, further comprising: 
identifying an achievement level of the user by a question type according to the scoring information (See [0088], the system calculates a majority decision, that is, what value is returned by a majority of the answers, and a variance score (i.e., how far off from the answer key the returned answers are)),
wherein the displaying further comprises displaying at least one similar question corresponding to the selected question based on the achievement level (See [0101], the DeepQA system analyzes the new question to determine a lexical answer type (LAT) analysis for the new question. That is, these two questions are the same type of question (according to their lexical answer type—LAT), but ask similar questions in different ways. However, both questions ask about the aircraft speed at which rudder power assistance is needed during landing/takeoff.).

As per claims 5-6, the claims recite the electronic device, comprising:
a camera (See Shimada: [0145], a scanner/digital camera as a slip reading unit); 
a display (See Shimada: [0145], a computer comprises a display displaying a check screen and the like);
a memory configured to store at least one instruction (See Shimada: [0146], the computer comprises a CPU 21, memory); and
a processor configured (See Shimada: [0146], the computer comprises a CPU 21) to execute the at least one instruction and configured (See [0036], the computer to read the program from the memory and) to execute the steps of the methods as recited in claims 15-16 above, respectively, and as rejected under 35 U.S.C. § 103 for being unpatentable over Shimada in view of Zhang, and further in view of KATZ..
Accordingly, claims 5-6 are rejected along the same rationale that rejected claims 15-16, respectively.


8.3. Claims 17 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Shimada in view of Zhang, as applied to claims 11, 14, 1 and 4 above, and further in view of 
Nagasaki et al.: "LEARNING APPROXIMATE TRANSLATIONS OF UNFAMILIAR MEASUREMENT UNITS DURING DEEP QUESTION ANSWERING SYSTEM TRAINING AND USAGE", (United States Patent US 5896403 A, filed 1995-06-01; and 1999-04-20, hereafter “Nagasaki”).

As per claim 17, Shimada in view of Zhang does not explicitly teach the method of claim 11, wherein the obtaining the image including the at least one question comprises switching a photographing mode of the camera to a wide-angle mode to acquire a second image including the at least one question.
However, Nagasaki teaches the method of claim 11, wherein the obtaining the image including the at least one question comprises switching a photographing mode of the camera to a wide-angle mode to acquire a second image including the at least one question (See col. 60, lines 2-14, a zoom or bifocal lens group used in a general camera, and designed to switch between the wide-angle mode and the macroscopic mode by sliding a lens barrel. The image formation optical system 200 has a scanner switch 750 which is turned on upon closing of a contact point when the lens barrel is contracted. While the scanner switch 750 is on, the control section 212 stops the operations of the data processing section 462 and the data output section 464 to allow the image pickup section 204 to be used as a scanner. Here the scanner is used to pick additional images). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Nagasaki’s teaching with Shimada in view of Zhang reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, Nagasaki is dedicated to a long time optical recording and repeated reproduction of multimedia information, Zhang is dedicated to computing the measure of iconicity of image for predicting the iconicity for the selection of class-related iconic images, and the combined teaching would have enabled Shimada in view of Zhang’s camera to repeated reproduction of multimedia information includes audio information such as voices, image information.

As per claim 7, the claims recites the electronic device, comprising:
a camera (See Shimada: [0145], a scanner/digital camera as a slip reading unit); 
a display (See Shimada: [0145], a computer comprises a display displaying a check screen and the like);
a memory configured to store at least one instruction (See Shimada: [0146], the computer comprises a CPU 21, memory); and
a processor configured (See Shimada: [0146], the computer comprises a CPU 21) to execute the at least one instruction and configured (See [0036], the computer to read the program from the memory and) to execute the steps of the method as recited in claim 17 above, and as rejected under 35 U.S.C. § 103 for being unpatentable over Shimada in view of Zhang, and further in view of Nagasaki.
Accordingly, claim 7 is rejected along the same rationale that rejected claim 7.

8.4. Claims 18-20 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Shimada in view of Zhang, as applied to claims 11, 14, 1 and 4 above, and further in view of 
Hayward et al.: "EXPERT SYSTEM FOR GENERATING GUIDELINE-BASED INFORMATION TOOLS", (United States Patent US 5574828 A, filed 1994-04-28; and 1996-11-12, hereafter “Hayward”).

As per claim 18, Shimada in view of Zhang does not explicitly teach teaches the method of claim 14, further comprising: identifying an achievement level of the user by a question type according to the scoring information.
However, Hayward teaches the method of claim 14, further comprising:
identifying an achievement level of the user by a question type according to the scoring information (See col. 13, lines 1-12, New algorithms are preferably built using a point-and-click Rule Builder. Users can combine up to 15 distinct logical conditions related by "AND" or "OR" connectors to establish relationships among inputs, resulting in the desired outputs. The state of any objective variable (for example; age, sex, blood pressure), Risk Score (for example, breast cancer risk score), or answer to any question can be included in an algorithm. The system of the present invention helps users by presenting drop-down lists of all variables, scores, and questions in an application and alerting users to the values that are allowed to be tested. A set of algorithms can also be audited to produce a report of logical errors. Here the risk score related to question is interpreted scoring information).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hayward’s teaching with Shimada in view of Zhang reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, Hayward is dedicated to providing a response based on inputs processed according to specific guidelines, Zhang is dedicated to computing the measure of iconicity of image for predicting the iconicity for the selection of class-related iconic images, and the combined teaching would have allowed Shimada in view of Zhang to perform question and answer sessions in an interactive manner for acquiring qualification decision.
Shimada in view of Zhang and further in view of Hayward further teaches:
based on receiving a second user command for displaying hint information for the at least one question, displaying a UI including the hint information for the at least one question based on the achievement level of the user (See Hayward: Abstract, col. 9, lines 20-23, and col. 13, lines 28-32, evaluating the reliability of the suggestions based on consistency of answers and fatigue of the user and the fatigue index data is an indication of the reliability of reported data as the user toward the end of the data elicitation process; and a Clinician Suggestion template helps users to design order sheets for providers and also to design lists of suggested medical interventions prioritized according to a patient's risks and self-reported interest in learning about a health intervention). 

As per claim 19, Shimada in view of Zhang and further in view of Hayward teaches the method of claim 18, wherein the hint information is pre-stored hint template information corresponding to a type of the at least one question (See Hayward: col. 13, lines 28-32, a Clinician Suggestion template helps users to design order sheets for providers and also to design lists of suggested medical interventions prioritized according to a patient's risks and self-reported interest in learning about a health intervention.). 

As per claim 20, Shimada in view of Zhang and further in view of Hayward teaches the method of claim 18, wherein the hint information is generated based on a hint template DB selected by the user among a plurality of hint template DBs (See Hayward: col. 13, lines 28-32, a Clinician Suggestion template helps users to design order sheets for providers and also to design lists of suggested medical interventions prioritized according to a patient's risks and self-reported interest in learning about a health intervention).

As per claims 8-10, the claims recite the electronic device, comprising:
a camera (See Shimada: [0145], a scanner/digital camera as a slip reading unit); 
a display (See Shimada: [0145], a computer comprises a display displaying a check screen and the like);
a memory configured to store at least one instruction (See Shimada: [0146], the computer comprises a CPU 21, memory); and
a processor configured (See Shimada: [0146], the computer comprises a CPU 21) to execute the at least one instruction and configured (See [0036], the computer to read the program from the memory and) to execute the steps of the methods as recited in claims 18-20 above, respectively, and as rejected under 35 U.S.C. § 103 for being unpatentable over Shimada in view of Zhang, and further in view of Hayward..
Accordingly, claims 8-10 are rejected along the same rationale that rejected claims 18-20, respectively.
References
9.1. The prior art made of record:
A. U.S. Patent Application Publication US-20040044955-A1.
B. U.S. Patent Application Publication US-20210064964-A1.
C. U.S. Patent US-5896403-A.
D. U.S. Patent US-5574828-A.
9.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
E. U.S. Patent Application Publication US-20210065028-A1.
Conclusion
10.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
10.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 3, 2022